Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2018/0235838) in view of either one of Bried et al. (2007/0110928) and Morcom (4,113,087). Claims 1-8, 13, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukiji (10,064,786) in view of either one of Bried et al. (2007/0110928) and Morcom (4,113,087). Kawamura and Tsukiji each disclose a molded holding structure (10; 1; respectively) for concurrently holding a plurality of containers for substances for medical applications, the holding structure comprising a plurality of receptacles (30; 6) for receiving the containers therein, the receptacles each having an open upper end for inserting the containers into the receptacles and a bottom end having a holding portion (43; 2) configured to limit an axial movement of the containers within the receptacles, the receptacles being tapered (see paragraph 0073; see column 5, line 59 through column 6, line 67) from the top to the bottom thereof, guide portions provided and configured to guide the containers as they are inserted into .  
As to claims 2 and 3, within the disclosed range and slight variance therefrom of the combination, the particular size of the angle greater than 0 would have been an obvious matter of choice and degree. A change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955). 
As to claims 4-6, Kawamura and Tsukiji each discloses the particular angle of the bevels within a range, and the particular size of the angle greater than 0 would have been an obvious matter of choice and degree.

	As to claim 8, Kawamura and Tsukiji each discloses the guiding ribs defining a circumference of a container adjacent the bottom of its corresponding receptacle. 
As to claims 9 and 12, Kawamura discloses a positioning cylinder (inside 30) defining each receptacle and provided with rounded upper portions. .
As to claim 10, Kawamura discloses multiple guiding ribs disposed in each receptacle (see paragraph 0075). 
As to claim 11, Kawamura discloses the positioning cylinders connected via separation webs (defined by 41).
As to claim 13, Kawamura and Tsukiji each discloses outermost vertical portions of the holding structure (rounded corners of 41; rounded corners of 8). 
As to claim 14, Kawamura discloses the holding portions as holding protrusions (43). 
As to claims 15 and 16, Kawamura discloses the upper side of the holding structure is planar at its outer edge (at outer edge of 41) and the bottom ends of the receptacles are connected via webs (50) which are in the same plane, the holding structure to be received within an outer container in a nesting relationship (see Figure 21). 
As to claim 17, Kawamura and Tsukiji each discloses the claimed relationship (see Figure 14; see Figure 7). 

As to claim 19, Kawamura discloses a support member (12) of the holding structure.  
As to claim 21, Kawamura and Tsukiji each discloses a transport structure with the previously claimed holding structure filled with containers in use. 

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2018/0235838) in view of either one of Bried et al. (2007/0110928) and Morcom (4,113,087) and further in view of Royer et al. (5,547,082). Claims 1-8, 13, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukiji (10,064,786) in view of either one of Bried et al. (2007/0110928) and Morcom (4,113,087) and further in view of Royer et al. (5,547,082). Kawamura and Tsukiji each discloses a molded holding structure (10; 1; respectively) for concurrently holding a plurality of containers for substances for medical applications, the holding structure comprising a plurality of receptacles (30; 6) for receiving the containers therein, the receptacles each having an open upper end for inserting the containers into the receptacles and a bottom end having a holding portion (43; 2) configured to limit an axial movement of the containers within the receptacles, guide portions provided and configured to guide the containers as they are inserted into the receptacles, the guide portions being formed as guiding ribs (44; surface of 4 within each holding portion 2) extending in a longitudinal direction of the receptacles, the guiding ribs being inclined at .   
In re Rose, 105 USPQ 237 (CCPA 1955). 
As to claims 4-6, Kawamura and Tsukiji each discloses the particular angle of the bevels within a range, and the particular size of the angle greater than 0 would have been an obvious matter of choice and degree.
As to claim 7, Kawamura and Tsukiji each discloses the guiding ribs (44; surface of 4 within each holding portion 2) protrude radially inwards into their respective receptacle distributed at angular spacings from one another. 
	As to claim 8, Kawamura and Tsukiji each discloses the guiding ribs defining a circumference of a container adjacent the bottom of its corresponding receptacle. 
As to claims 9 and 12, Kawamura discloses a positioning cylinder (inside 30) defining each receptacle and provided with rounded upper portions. .
As to claim 10, Kawamura discloses multiple guiding ribs disposed in each receptacle (see paragraph 0075). 
As to claim 11, Kawamura discloses the positioning cylinders connected via separation webs (defined by 41).
As to claim 13, Kawamura and Tsukiji each discloses outermost vertical portions of the holding structure (rounded corners of 41; rounded corners of 8). 
As to claim 14, Kawamura discloses the holding portions as holding protrusions (43). 

As to claim 17, Kawamura and Tsukiji each discloses the claimed relationship (see Figure 14; see Figure 7). 
As to claim 18, Kawamura and Tsukiji each discloses a plastic material (see paragraph 0052; see column 10, lines 33-62), the manner of making not being germane to the claimed static structure. 
As to claim 19, Kawamura discloses a support member (12) of the holding structure.  
As to claim 21, Kawamura and Tsukiji each discloses a transport structure with the previously claimed holding structure filled with containers in use.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura as applied to claim 19 above, and further in view of Wissner et al. (10,124,928). Kawamura discloses a support member (12), but not its composition and method of making. However, Wissner et al. discloses a support member (10) made of molded plastic (see column 14, lines 4-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kawamura’s support member from molded plastic in the manner of Wissner et al. as   claimed, as . 

Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection as combined do not rely on the references as previously applied in the prior rejections of record for any teaching or matter specifically challenged in the argument. Kawamura and Tsukiji each teach tapering walls which define an angle of inclination or a draft angle in most prior art parlance, particular range disclosed by the prior art to Bried et al. and Morcom teaching the now claimed range  or substantially the same draft angle being commonplace for removing a container from a mold receptacle, applicant’s purpose for providing the angle to facilitate removal of a container from a receptacle. 

This action has been made non-final in view of the newly applied and modified grounds of rejection. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG